Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE of claims

 

FactSet Research Systems Inc. (“the Company”) and I, Maurizio Nicolelli
(“Employee”), have entered into this Separation Agreement and General Release of
Claims (“Agreement”) to settle all known and unknown claims I might have against
Company and all related parties. Except to the extent governed by federal law,
this Agreement shall be governed by the statutes and common law of Connecticut,
excluding any that mandate the use of another jurisdiction’s laws.

 

The Company and I agree as follows:

 

Section 1 -- Benefits

 

(a)     In General: The Company promises that I will receive the benefits set
forth in this section that are conditioned on my execution of this Agreement. I
understand and agree that I am not otherwise entitled to receive the benefits
provided to me under this Agreement. I understand that I may revoke this
Agreement within 7 days after I sign it, in which case I will not receive the
amounts or benefits that are being paid to me under it, and this Agreement will
never go into effect.

 

(b)     Salary Continuation: Whether I sign this Agreement or not, I will
continue to receive my regular pay, less all applicable federal, state and local
taxes and withholdings, for the period from now through the effective date of my
termination on December 31, 2018 (“Termination Date”). During this period, I
will remain on active payroll and retain all salary, compensation and employment
benefits that I previously enjoyed, including Company medical benefits. Prior to
my Termination Date, I may be required to relinquish my title of Chief Financial
Officer. Until such time, I will be required to report to work at the Company as
usual, and will be required to perform regular work assignments. Following the
relinquishment of such title but prior to my Termination Date, I may be
requested by the Company to assist in reasonable transition efforts.

 

(c)     Bonus Payment: Whether I sign this Agreement or not, I will be eligible
to participate in the Company’s annual bonus program. My annual target bonus
amount is $550,000 for fiscal year 2018, though the actual amount may differ. My
bonus will be paid when all other corporate bonuses are paid in October 2018,
less all applicable federal, state and local taxes and withholdings.     

 

(d)     Separation Payment: In exchange for signing this Agreement, I will
receive a lump sum separation payment of $483,333.00 (Four Hundred Eighty-Three
Thousand Three Hundred Thirty-Three Dollars and Zero Cents), less all applicable
federal, state and local taxes and withholdings. Payment will be made on the
date of the first scheduled payroll after January 1, 2019, but not later than
January 31, 2019.

 

 

--------------------------------------------------------------------------------

 

 

(e)     Equity Awards: The Company will accelerate the vesting of the following
outstanding equity awards such that the shares subject to such awards as
specified here shall be deemed vested and exercisable as of the Termination
Date, subject to the standard terms of the Company’s option agreement:

 

 

i.

the accelerated vesting of 2,655 options granted on November 3, 2014;

 

 

ii.

the accelerated vesting of 1,275 options granted on November 2, 2015;

 

 

iii.

the accelerated vesting of 1,775 options granted on November 1, 2016;

 

 

iv.

the accelerated vesting of 5,324 options granted on November 1, 2016; and

 

 

v.

the accelerated vesting of 1,553 options granted on November 2, 2017.

 

(f)    Compensation and Benefit Programs: I waive coverage and benefits under
all Company disability programs, but this Agreement does not affect my
eligibility for other Company stock option, bonus, incentive compensation,
commission, medical, dental, life insurance, retirement and other compensation
or benefit plans of the Company or any affiliate. Whether I sign this Agreement
or not, I understand that my rights and continued participation in those plans
will be governed by their existing terms. After my Termination Date, the Company
shall make monthly premium payments of $2,541.51 to be made on my behalf for
continuation of health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (COBRA) through December 31, 2019,
totaling $30,498.12. Thereafter, I may be able to purchase continued health plan
coverage under the normal COBRA health care continuation rules. I understand and
acknowledge that it is my responsibility to enroll in COBRA coverage if I elect
to do so, and I shall be responsible for all premium payments.

 

Payments made under this Agreement will not be included in my compensation for
purposes of calculating the benefits to which I am entitled under any employee
benefit program, notwithstanding anything in it to the contrary.

 

(g)     Outplacement Assistance: I will receive outplacement assistance services
provided by a vendor selected by the Company to the extent I utilize such
services within one year following the Termination Date and to the extent the
cost does not exceed $25,000.

 

Section 2 -- Complete General Release of Claims

 

The following releases are made as of the date of this Agreement, and as of my
Termination Date:

 

 

--------------------------------------------------------------------------------

 

 

(a)     Claims Released: Except for the claims identified in Section 2(b), I
irrevocably and unconditionally release (i.e., give up) all known and unknown
claims, promises, causes of action, or similar rights of any type that I
currently may have (“Claims”) with respect to any Released Party listed in
Section 2(c). I understand that I am not releasing future rights or claims,
meaning rights or claims that arise after my Termination Date. I understand that
the Claims I am releasing might arise under many different foreign, domestic,
national, state, or local laws (including statutes, regulations, other
administrative guidance, and common law doctrines), such as the following:

 

Anti-discrimination statutes, such as Title VII of the Civil Rights Act of 1964,
Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive Order
11,246, which prohibit discrimination based on race, color, national origin,
religion, or sex; the Age Discrimination in Employment Act (“ADEA”) and
Executive Order 11,141, which prohibit age discrimination in employment; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the Americans With Disabilities Act (“ADA”) and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
the Genetic Information Nondiscrimination Act of 2008 (“GINA”), which prohibits
discrimination based on genetic information; and any other federal, state, or
local laws prohibiting discrimination in employment based on a protected
category, such as actual or perceived race, religion, color, national origin,
ancestry, physical or mental disability, medical condition, genetic information,
marital status, sex, sexual orientation, or association with a person who has,
or is perceived to have, any of those characteristics.

 

Federal employment statutes, such as the Worker Adjustment and Retraining
Notification Act (“WARN Act”), which requires that advance notice be given of
certain work force reductions; the Employee Retirement Income Security Act of
1974 (“ERISA”), which, among other things, protects employee benefits; and any
other federal laws relating to employment, such as veterans’ reemployment rights
laws.

 

Other laws, such as any federal, state, or local laws mandating leaves of
absence, restricting an employer’s right to terminate employees, or otherwise
regulating employment; any federal, state, or local law enforcing express or
implied employment contracts or requiring an employer to deal with employees
fairly or in good faith; any other federal, state, or local laws providing
recourse for alleged wrongful discharge, tort, physical or personal injury,
emotional distress, fraud, negligent misrepresentation, defamation, and similar
or related claims; any other law relating to salary, commission, compensation,
benefits, and other matters; and family and medical leave laws.

 

Examples of released Claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 1 or 2(b) of this
Agreement): (i) Claims that in any way relate to or arose during my employment
with the Company, or the termination of that employment, such as Claims for
compensation, bonuses, commissions, lost wages, or unused accrued vacation or
sick pay; (ii) Claims that in any way relate to the design or administration of
any employee benefit program; (iii) Claims that I have irrevocable or vested
rights to severance or similar benefits or to post-employment health or group
insurance benefits; (iv) any Claims to attorneys’ fees or other indemnities
(such as under the Civil Rights Attorneys’ Fees Act), with respect to Claims I
am releasing; or (v) claims under the Connecticut Human Rights and Opportunities
Law, the Connecticut Family and Medical Leave Law, the Connecticut Age
Discrimination and Employee Insurance Benefits Law, and the Connecticut Smokers’
Rights Law.

 

 

--------------------------------------------------------------------------------

 

 

If, despite this Agreement, I sue or bring an arbitration action asserting any
Claim that I have released, I will be liable to the Released Party (as defined
below) for its attorneys’ fees, other defense costs, and any other damages that
my suit or arbitration causes, except those attributable to ADEA claims. I
promise not to accept any relief or remedies not set forth in this Agreement as
to any Claim I have released by signing it.

 

(b)     Claims Not Released: This Agreement does not release any claims that the
law does not permit me to release. Nothing herein affects my rights to
indemnification, reimbursement for business expenses incurred through the
Termination Date in accordance with Company policy, payment for accrued but
unused vacation in accordance with Company policy, and vested benefits under the
Company’s 401(k) plan, subject to the terms of such plan.

 

(c)     Released Parties: The Released Parties are the Company, all current and
former parents, subsidiaries, related companies, partnerships, or joint
ventures, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors.

 

Section 3 -- Promises

 

(a)     Employment Termination: I agree that my employment with the Company and
its affiliates has ended or is ending as of my Termination Date, and that I am
accepting payments and benefits under this Agreement in lieu of any such other
rights or benefits to which I possibly could be or become entitled. I have not
been told that the Company or any Released Party will rehire me.

 

(b)     Resignation of All Other Positions: Upon relinquishment of my role as
Chief Financial Officer, I agree to resign from all positions that I hold as an
officer or member of the Board (or a committee thereof) of the Company or any of
its affiliates.

 

(c)     Company Property and Debts: On or before my Termination Date, I will
return to the Company all files, memoranda, documents, records, copies of the
foregoing, Company-provided credit cards, keys, building passes, security
passes, access or identification cards, devices and equipment belonging to the
Company (including computers, laptops, tablets, smart phones, handheld
electronic devices, telephone equipment, and other electronic devices, including
PDAs), and any other property of the Company or any Released Party in my
possession or control, other than my car and specific mutually approved devices,
all with the Company’s consent. The Company will promptly transfer the title of
the car to me. I have cooperated with the Company and will cooperate with the
Company regarding the proper handling of any digital property of the Company
that may be retained in mobile phone or related digital storage devices, media
or accounts. As of my Termination Date, I will have cleared all expense
accounts, repaid everything I owe to the Company or any Released Party, paid all
amounts I owe on Company-provided credit cards or accounts (such as mobile or
smart phone accounts), and canceled or personally assumed any such credit cards
or accounts.

 

 

--------------------------------------------------------------------------------

 

 

(d)     Taxes: I am responsible for paying any taxes on amounts I receive
because I signed this Agreement. I agree that the Company is to withhold all
taxes it determines it is legally required to withhold. I agree not to make any
claim against the Company or any other person based on how the Company reports
amounts paid under this Agreement to tax authorities.

 

(e)     Ownership of Claims: I have not assigned or transferred any Claim I am
purporting to release, nor have I attempted to do so.

 

(f)     Communication with Government Agency; Immunity: This Agreement does not
preclude me from filing an administrative charge or otherwise communicating with
any federal, state or local government office, official or agency. I promise
never to seek or accept any damages, remedies or other relief for myself
personally with respect to any Claim released by Paragraph 2(a) of this
Agreement. Nothing in this Agreement is designed to interfere with, restrain,
restrict, or prevent communications protected by state or federal law, including
as protected by (a) Section 7 of the National Labor Relations Act of 1935
(“NLRA”) (or court order), regarding wages, hours, or other terms and conditions
of employment or (b) Exchange Act Rule 21F-17, addressing communications
(including by my attorney) with, or testimony before, the SEC, FINRA, or other
regulatory authority regarding possible securities law violations. Furthermore,
nothing in this Agreement prohibits me from communicating with or reporting
possible violations of law or regulation to any federal, state, or local
governmental office, official, agency, or entity.  Notwithstanding my
confidentiality obligations set forth in this Agreement, I understand that,
pursuant to the Defend Trade Secrets Act of 2016, I will not be held criminally
or civilly liable under any U.S. Federal or State trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. I
also understand that if I file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, I may disclose the trade secret to my
attorney and use the trade secret information in the court proceeding, if I (A)
file any document containing the trade secret under seal; and (B) do not
disclose the trade secret, except pursuant to court order.  I understand that if
a disclosure of trade secrets was not done in good faith pursuant to the above,
then I may be subject to liability, including, without limitation, punitive
damages and attorneys’ fees.

 

(g)     Mutual Agreement Not to Disparage or Harm: Subject to Section 3(f), I
agree not to criticize, denigrate, or disparage any Released Party and, in
particular, not to criticize, denigrate, or disparage any current or former
employee of the Company. I understand and agree that breach of this provision
will result in damages that are difficult to quantify. The Company likewise
agrees not to criticize, denigrate, or disparage me or my work in any
communication to a third party. I agree not to incur any expenses, obligations,
or liabilities on behalf of the Company.

 

 

--------------------------------------------------------------------------------

 

 

(h)     Confidential and Proprietary Information and Existing Obligations:
Subject to Section 3(f), I understand that, at all times in the future, I will
remain bound by any Company or Company affiliate agreement or policy relating to
confidential information, proprietary information, invention, or similar matters
to which I am now subject, including but not limited to any FactSet Research
Systems Inc. Intellectual Property Agreement which I previously signed, and
which is expressly incorporated by reference herein, and I agree that to the
extent any provision in such agreement or policy conflicts with any provision in
this Agreement, the provision or interpretation affording the greater protection
to the Company shall govern. In particular, I acknowledge that my employment by
the Company created a relationship of confidence and trust with respect to any
information of a confidential or secret nature disclosed to me by the Company or
a third party that (i) related to the business of the Company or to the business
of any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agreed to hold information of such party in
confidence, (ii) was not generally known to the public or to other persons in
the industry, or if generally known, was used, selected or arranged by the
Company in a manner not generally known and was made the property of the Company
by mutual agreement of the parties, including by the Invention Assignment and
Proprietary Information Agreement, and/or similar agreement, and (iii) that the
Company has taken reasonable measures under the circumstances to protect from
unauthorized use or disclosure (the “Confidential Information”). I agree and
represent that I have not disclosed, copied, disseminated, shared or transmitted
any Confidential Information to any person, firm, corporation or entity for any
reason or purpose whatsoever, except in the course of carrying out my duties and
responsibilities of employment with the Company. I also agree, at all times in
the future, not to make use of any Confidential Information for my own purposes
or for the benefit of any person, firm, corporation or other entity. I further
warrant and represent that all Confidential Information in my possession,
custody or control that is or was a property of the Company has been or shall be
returned to the Company by the date I sign this Agreement.

 

(i)     Implementation: I agree to sign any documents and do anything else that
in the future is needed to implement this Agreement.

 

(j)     Other Representations: In addition to my other representations in this
Agreement, I have made the following representations to the Company, on which I
acknowledge it also has relied in entering into this Agreement with me:

 

 

i.

I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future. I have properly reported any and all job-related wrongs or injuries
for which I might still be entitled to compensation or relief, such as an injury
for which I might receive a workers’ compensation award in the future. I have
properly reported all hours that I have worked and I have been paid all wages,
overtime, commissions, compensation, benefits, and other amounts that the
Company or any Released Party should have paid me in the past.

 

 

--------------------------------------------------------------------------------

 

 

 

ii.

This Agreement is not an admission of wrongdoing by the Company or any other
Released Party.

 

 

iii.

I am intentionally releasing claims that I do not know I might have and that,
with hindsight, I might regret having released.

 

 

iv.

If the Company or I successfully assert that any provision in this Release is
void, the rest of the Agreement shall remain valid and enforceable.

 

(k)     False Claims Representations and Promises: I have disclosed to the
Company any information I have concerning any conduct involving the Company or
any affiliate that I have any reason to believe may be unlawful or that involves
any false claims to the United States. I promise to cooperate fully in any
investigation the Company or any affiliate undertakes into matters occurring
during my employment with the Company or any affiliate. I understand that
nothing in this Agreement prevents me from cooperating with any U.S. government
investigation. In addition, to the fullest extent permitted by law, I hereby
irrevocably assign to the U.S. government any right I might have to any proceeds
or awards in connection with any false claims proceedings against the Company or
any affiliate.

 

(l)     Cooperation Required: I agree that when requested by the Company, I will
promptly and fully respond to all inquiries from the Company or any affiliate
and its representatives relating to any lawsuit in which I am identified as
having factual information needed by the Company. To the extent I incur
reasonable out-of-pocket expenses (such as postage costs or telephone charges)
in assisting the Company or any affiliate at its request, the Company will mail
me a reimbursement check for those expenses within 15 days after it receives my
request for payment, along with satisfactory written substantiation of the
claimed expenses.

 

(m)    Disclosure: Nothing herein shall prevent the Company or the Executive
from disclosing the terms of this Agreement if required to do so under
applicable law or by a court of competent jurisdiction.

 

Section 4 -- Consequences of Violating Promises

 

I agree that the Company would be irreparably harmed by any actual or threatened
violation of Section 3 that involves disclosure or use of confidential
information, proprietary information, or trade secrets, and that the Company
will be entitled to an injunction prohibiting me from committing any such
violation. 

 

Section 5 -- Consideration of Agreement

 

I acknowledge that, before signing this Agreement, I was given at least 21 days
in which to consider this Agreement. I waive any right I might have to
additional time within which to consider this Agreement. I further acknowledge
that: (1) I took advantage of the time I was given to consider this Agreement
before signing it; (2) I carefully read this Agreement; (3) I fully understand
it; (4) I am entering into it voluntarily; (5) I am receiving valuable
consideration in exchange for my execution of this Agreement that I would not
otherwise be entitled to receive; (6) the Company, by this writing, encouraged
me to discuss this Agreement with my attorney (at my own expense) before signing
it, and that I did so to the extent I deemed appropriate; and (7) any changes
made to this Agreement, whether material or immaterial, will not restart the 21
day consideration period. I understand that I am entitled to revoke this
Agreement, in writing, within 7 days once I sign it. Such revocation must be
delivered to the Company as provided herein within the 7 day period, in which
case I will receive no benefits and this Agreement will not go into effect. If I
do not revoke this Agreement, it will become enforceable on the eighth day after
I sign it. The Company need not sign this Agreement for it to become effective.

 

 

--------------------------------------------------------------------------------

 

 

Section 6 -- Miscellaneous

 

(a)     Entire Agreement: In addition to any Company or Company affiliate
agreement or policy relating to the confidentiality of Proprietary Information,
inventions, or similar matters referenced in Section 3 above, this Agreement is
the entire agreement between me and the Company relating to my termination of
employment or the subject matter of this Agreement. This Agreement may not be
modified or canceled in any manner, nor may any provision of it or any legal
remedy with respect to it be waived, except by a writing signed by both me and
an authorized Company official. I acknowledge that the Company has made no
representations or promises to me (such as that my former position will remain
vacant), other than those in or referred to by this Agreement. If any provision
in this Agreement is found to be unenforceable, all other provisions will remain
fully enforceable.

 

(b)     Successors: This Agreement binds my heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.

 

(c)     Interpretation: This Agreement shall be construed as a whole according
to its fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the term “or” shall be
deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Agreement.

 

Section 7 -- Arbitration of Disputes

 

The Company and I agree to resolve any disputes we may have with each other
through final, binding and confidential arbitration consistent with applicable
law. For example, I am agreeing to arbitrate any dispute about the validity of
this Agreement or any discrimination claim. I also agree to resolve through
final, binding and confidential arbitration any disputes I have with any other
Released Party who elects to arbitrate those disputes under this subsection.
Arbitration shall be conducted by the American Arbitration Association in
accordance with its employment dispute resolution rules which can be found at
www.adr.org/employment, and consistent with state law. A neutral arbitrator will
preside over the arbitration and issue a written decision subject to limited
judicial review. The decision shall remain confidential between the parties and
shall not be published by the arbitrator or the AAA. All remedies available
under law will be available in the Arbitration. The Arbitration proceedings will
allow for adequate discovery. Commencement of the Arbitration will be at a
minimal cost to me. This agreement to arbitrate does not apply to government
agency proceedings. By agreeing to this Agreement, I understand that I am
waiving my right to a jury trial.

 

(remainder of page left intentionally blank)

 

 

--------------------------------------------------------------------------------

 

 

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT AND YOU MAY NOT SIGN
IT UNTIL THE END OF YOUR WORK DAY ON YOUR TERMINATION DATE.

 

BEFORE SIGNING THIS AGREEMENT, TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT.
IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE). YOU HAVE 21
DAYS TO CONSIDER THIS AGREEMENT. IF YOU DO NOT SIGN AND RETURN THIS AGREEMENT
WITHIN THIS 21-DAY PERIOD, IT AUTOMATICALLY EXPIRES.

 

ONCE YOU SIGN THIS AGREEMENT, YOU WILL HAVE AN ADDITIONAL 7 DAYS TO REVOKE IT.
IF YOU CHOOSE TO REVOKE THIS AGREEMENT, YOU MUST DELIVER A WRITTEN NOTICE OF
REVOCATION TO:

 

RACHEL STERN, GENERAL COUNSEL

FACTSET RESEARCH SYSTEMS INC.

601 MERRITT 7, NORWALK, CT 06851

 

BY SIGNING THIS AGREEMENT, YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

 

 

Executed at      Norwalk    (print name of city),    Connecticut     (print name
of state), this      8th      day of           May         , 2018, and signed
under penalty of perjury under the laws of the state of _____Connecticut______.

 

 

   /s/ Maurizio Nicolelli                                   
Signature

 

   Maurizio Nicolelli                                        
Print Name

 

 

 

Executed at    Norwalk           , CT     this _8th day of        May   , 2018.

 

 

   /s/ F. Philip Snow                                         

For FactSet Research Systems Inc.

 

   F. Philip Snow – Chief Executive Officer    

Print Name and Title

 